Citation Nr: 1008627	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for nerve damage to the left foot and 
leg, alleged to have been caused by negligence on the part of 
VA medical care providers during surgery in February 2000.

2.  Entitlement to a disability rating in excess of 
20 percent for left foot hallux with hammertoes and 
degenerative joint disease of the first metatarsal, status 
post bunionectomy.

3.  Entitlement to a disability rating in excess of 
20 percent for right foot hallux with hammertoes, status post 
bunionectomy.

4.  Entitlement to service connection for a disability of the 
back, claimed as secondary to service-connected foot 
disabilities.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2001, March 2002, June 2002, and 
April 2003 RO decisions.  The Veteran perfected a timely 
appeal to the Board.  The Board remanded the appeal for 
procedural and evidentiary development in October 2007.  Such 
development having been accomplished, the matter has been 
returned to the Board for further appellate review.

In an August 2000 statement, the Veteran indicated that she 
is having anxiety and depression related to her foot 
disabilities.  Medical evidence in the file includes 
diagnoses of depression.  Thus, the Board finds that the 
issue of entitlement to service connection for depression as 
secondary to the Veteran's service-connected foot 
disabilities is reasonably raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  The Board does not have jurisdiction over is, and it 
is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a 
disability of the back, claimed as secondary to service-
connected foot disabilities is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran did not sustain any additional disability 
related to the February 2000 surgery.  

2.  The Veteran is already in receipt of a combined 30 
percent disability rating for impairment of her left great 
toe.

3.  Impairment resulting from the Veteran's right foot hallux 
valgus with hammertoes, post bunionectomy, is not so severe 
as would be analogous to the an amputation of the toe at the 
metatarsal level.  


CONCLUSIONS OF LAW

1.  Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 are not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
20002); 38 C.F.R. § 3.361 (2009).

2.  A disability rating greater than 30 percent for 
impairment of the Veteran's left great toe is precluded by 
law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 
4.68, 4.71a, Diagnostic Code 5171 (2009).

3.  A disability rating in excess of 20 percent for 
impairment resulting from the Veteran's right foot hallux 
valgus with hammertoes, post bunionectomy, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.68, 4.71a, Diagnostic Codes 5171, 4284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends she sustained nerve damage during a 
February 2000 surgery for removal of hardware and wires 
inserted into the left foot during a previous bunionectomy.  
She asserts she now experiences constant and shooting pains 
in her foot, leg, and low back as a result of errors during 
the surgery.  She also contends that increased disability 
ratings are warranted for service-connected disabilities 
affecting both feet.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Veteran was 
provided with this information in a letter of April 2004, 
prior to the initial adjudication of his claims.  The VA is 
also required to inform the Veteran of how the VA assigns 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  This information was 
provided in a letter of November 2007, prior to the most 
recent adjudication of the claims.  

The Veteran's VA and private medical records are of record.  
She and her representative have presented relevant written 
argument in support of her claims.  Pursuant to the Board's 
remand, she was provided with a VA examination for purposes 
of compensation and additional treatment records were 
obtained.  

We are satisfied that all relevant and obtainable evidence 
pertaining to the issues decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that VA has satisfied 
its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Section 1151 compensation

As noted above, the Veteran contends she sustained nerve 
damage during a February 2000 surgery for removal of hardware 
and wires inserted into the left foot during a previous 
bunionectomy.  She asserts that during the surgery, the 
surgeon accidentally touched a nerve which hadn't been 
affected by the local anesthesia, causing her to scream from 
the pain.  She traces her back pain and left leg pain to this 
procedure and requests compensation for VA negligence.

The law provides that compensation shall be awarded for a 
qualifying additional disability or death of a veteran in the 
same manner as if the additional disability or death were 
service connected.  Such is considered a qualifying 
additional disability or death under the law if it is not the 
result of the veteran's own willful misconduct and the 
disability or death was caused by VA hospital care, medical 
or surgical treatment, or examination, and the proximate 
cause of the additional disability or death was:  1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the hospital care or medical treatment upon which the 
claim for benefits is based with the physical condition after 
such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA 
medical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).  Medical treatment cannot cause the continuance 
or natural progress of a disease or injury for which the 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).  The proximate cause of disability is the 
action or event that directly caused the disability, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  
38 C.F.R. § 3.361(d)(2).

In addition to causation, it must also be shown that (1) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider, or (ii) that VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

Review of the report of the February 2000 surgery at issue, 
which involved "removal of two 0.062 K wires from the left 
first metatarsal," does not reveal any mention of inadequate 
anesthesia, or of the Veteran screaming in pain, or indeed of 
any irregularity with the procedure whatsoever.  The report 
of the surgery reflects that, "Care was taken to retract and 
protect all vital neurovascular structures."  

The other medical evidence of record does not support the 
Veteran's interpretation of events either.  A 2002 statement 
submitted by one of the Veteran's private physicians reflects 
the Veteran's history of surgery being performed without 
adequate anesthesia, but indicates that the Veteran's left 
leg pain is caused by left lateral disc herniation at L4-L5.  
The physician rendered diagnoses including reflex sympathetic 
dystrophy, post-traumatic degenerative joint disease of the 
feet, and lumbar disc disease.  She did not, however, 
attribute any of these diagnoses to the February 2000 
surgery, or to any negligence on the part of VA in providing 
medical care to the Veteran. 

A 2006 summary of chiropractic treatment notes the Veteran's 
history of having developed severe nerve pain in her left leg 
after the 2000 surgery.  The chiropractor attributed the 
Veteran's left leg pain to left-sided nerve compression from 
the L4 disc, however.  

The Veteran underwent a VA examination in April 2009.  The 
examiner reviewed the voluminous medical evidence of record, 
to include the two statements summarized above.  Following a 
clinical examination of the Veteran herself, the examiner 
concluded that her back and left leg pain are caused by the 
left L4-L5 herniated disc.  The examiner explained that the 
herniated disc and radiculitis were not related to the 
February 2000 surgery.  "A herniated disk is not caused by 
any nerve irritation done in the foot during a time of pin 
removal.  Even if the local anesthetic was inadequate or that 
a cutaneous nerve was irritated or cause the Veteran pain, it 
could not cause a herniated disk."  

The Board is cognizant of the Veteran's sincerely-expressed 
contentions that her back and leg pain was caused by a mis-
step on the part of the podiatric surgeon in February 2000.  
However, as she is not shown to possess any particular 
medical expertise, her belief as to the cause of her pain 
cannot be accorded probative value in this forum.  Generally, 
lay persons ostensibly untrained in medicine can provide 
personal accounts of symptomatology, but cannot provide 
evidence constituting a medical conclusion, such as an 
opinion as to the medical characteristics of symptoms or the 
etiology of a disease.  For the most part, medical testimony 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  Layno 
v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

As set forth above, the medical evidence of record does not 
support the Veteran's version of events surrounding the 
February 2000 surgery.  Furthermore, the medical evidence 
shows that the veteran's back and left leg pain is caused by 
a herniated disc, which is unrelated to the February 2000 
surgery.  In short, the preponderance of the evidence is 
against a finding that the Veteran has any additional 
disability related to the February 2000 surgery, let alone 
that there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the surgical treatment, as 
required for a successful compensation claim under the 
provisions of 38 U.S.C.A. § 1151.  The Veteran's claim must 
therefore be denied.

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Historically, service connection for bilateral hallux valgus 
was granted in 1996 based upon service treatment records 
showing that the Veteran had painful feet and hammertoes.  
She underwent a right foot bunionectomy in September 1999 and 
left foot bunionectomy in November 1999 for correction of 
hallux deformities which had grown increasingly painful.  The 
bones healed in such a way that the hardware used to re-fix 
the bones in place irritated the surrounding tissues and a 
third surgery was performed in February 2000 for removal of 
an orthopedic screw from the first metatarsal of the right 
foot and removal of surgical wire from the first metatarsal 
of the left foot.  

Various disability ratings have been assigned to reflect the 
impairment of both big toes over the years.  Following the 
bunionectomy procedures, the disability ratings were revised 
to reflect the post-surgical status.  Effective in August 
2000, separate 10 percent disability ratings for tarsal 
tunnel syndrome in both feet were granted.  Effective in 
March 2001, a separate 10 percent disability rating for a 
painful, tender surgical scar on the left foot was granted.  
Based upon medical evidence showing that the Veteran did not, 
in fact, have tarsal tunnel syndrome, or indeed nerve 
impairment at all, the ratings were revised effective in May 
2001.  A disability rating of 20 percent was assigned to 
encompass all service-connected left foot disability; defined 
as hallux valgus, hammertoes, degenerative joint disease of 
the first metatarsal, status post bunionectomy.  The separate 
rating for the scar was left undisturbed.  A disability 
rating of 20 percent was assigned to encompass all service-
connected right foot disability; defined as hallux valgus, 
hammertoes, and subjective complaints of pain, status post 
bunionectomy.  This rating posture has remained in force 
since May 2001.

The Veteran now contends that she experiences difficulty 
walking and increased pain in both feet, thus warranting 
increased disability ratings.  She is only challenging the 
disability ratings assigned to the bony pathology, and has 
not requested any increase in the 10 percent assigned for the 
left surgical scar.  

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion 
is considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68.  
In the case of the hallux or big toe, governing regulation 
provides that amputation of the big toe, with removal of the 
metatarsal head is rated as 30 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5171.  Thus, the combined disability 
rating for all impairment of each big toe cannot exceed 
30 percent for each foot.  

Because two separate disability ratings are currently in 
effect for the Veteran's left big toe, the 20 percent rating 
for hallux valgus, hammertoes, degenerative joint disease of 
the first metatarsal; and the 10 percent rating for the 
surgical scar; the amputation rule is applicable.  The 
provisions of 38 C.F.R. § 4.25 dictate that the 20 percent 
rating and the 10 percent rating "combine" to 28, which is 
then rounded or "converted" to the nearest number divisible 
by ten, or 30.  Thus, the combined rating for the veteran's 
left toe big toe is already 30 percent, and under law, is 
already being compensated as though it had been amputated 
with removal of the metatarsal head.  As assignment of a 
higher disability rating for impairment of the left big toe 
is precluded by law, further analysis of the disability 
rating assigned would be useless.

With regard to the Veteran's right big toe, we initially 
observe that the currently-assigned 20 percent disability 
rating has been assigned nominally under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5280, which provides a 
maximum 10 percent disability rating for unilateral hallux 
valgus which has been operated upon with resection of the 
metatarsal head.  A maximum 10 percent disability rating is 
also provided when the hallux valgus is so severe as to be 
equivalent to an amputation of the great toe.  Diagnostic 
Code 5282 provides a 10 percent disability rating for hammer 
toes affecting all toes without a claw foot.  Another 
potentially applicable Diagnostic Code pertains to injuries 
affecting the entire foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  Under these criteria, moderate foot injuries are 
evaluated as 10 percent disabling, moderately severe foot 
injuries are evaluated as 20 percent disabling, and severe 
foot injuries are evaluated as 30 percent disabling.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In this case, the Board is of the opinion that the integrity 
of the rating schedule requires that the Veteran's right toe 
disability be evaluated under a Diagnostic Code which 
provides a 20 percent disability rating, since such a rating 
is already in effect.  Therefore, we hold that the provisions 
of Diagnostic Code 5284 are more appropriate for evaluating 
the impairment resulting from the Veteran's service-connected 
right foot hallux with hammertoes, status post bunionectomy.  
In applying these provisions we must keep in mind the 
prohibition against the assignment of a disability rating 
greater than 30 percent, as analogous to an amputation of the 
toe with removal of the metatarsal head.  38 C.F.R. §§ 4.68, 
4.71a, Diagnostic Code 5171.  

Upon review of the evidence of record including VA 
examination reports, VA treatment records, as well as more 
limited private podiatric reports and the Veteran's own 
written contentions, we find that the impairment resulting 
from the Veteran's service-connected right toe disability 
does not rise to such a level as to be considered analogous 
to amputation of the toe.  Consideration of the usefulness 
and function of the right big toe shows that she retains more 
functionality and utility than would be analogous to having 
the toe amputated.  Although she continues to experience pain 
in the toe, and has some limitation of motion, according to 
the relevant medical evidence she has a smooth gait and limps 
only on the left.  It thus appears that disability of her 
right big toe does not interfere with propulsion and 
ambulation to such an extent as would be analogous to an 
amputation of the toe at the metatarsal level.  Although the 
Veteran had been given diagnoses of reflex sympathetic 
dystrophy and tarsal tunnel syndrome in the past, both 
diagnoses were discredited upon further testing and 
neurologic evaluation.  We thus conclude that the Veteran's 
symptoms of right toe pain do not represent neurological 
disability warranting a separate evaluation or neurological 
impairment which would rise to the level of being analogous 
to amputation.  We therefore hold that the preponderance of 
the evidence is against an increase in the currently-assigned 
20 percent disability rating.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the Veteran's earning capacity due to the disability at 
issue.  The veteran has not required hospitalization for her 
service-connected big toe disabilities and the manifestations 
of the disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  Thun v. 
Peake, 22 Vet. App. 111 (2008); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for alleged nerve damage to the left foot and leg are 
denied.

A disability rating in excess of 20 percent for left foot 
hallux with hammertoes and degenerative joint disease of the 
first metatarsal, status post bunionectomy is denied.

A disability rating in excess of 20 percent for right foot 
hallux with hammertoes, status post bunionectomy is denied.


REMAND

The Veteran contends that she has a low back disability 
secondary to her service-connected bilateral foot 
disabilities and that service connection is warranted for the 
low back disability.  

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

In this case, the Veteran does not contend and the evidence 
does not show that she injured her back in any way during 
service.  The evidence also does not show that she had any 
back disability during service or within one year of her 
discharge from service.  Presently, however, she has 
documented disc herniation at the L4-L5 level, and as of the 
most recent VA treatment records contained in her claims 
file, was being considered for possible surgical intervention 
in 2009.  She asserts that this disability was proximately 
caused by or is related to her service-connected foot 
disabilities.  

The medical evidence of record is unclear as to the question 
of whether the Veteran's herniated disc might have been 
caused by or aggravated by altered gait related to her 
service-connected foot disabilities.  The evidence shows that 
she has reduced range of motion in her toes, and walks with 
an altered gait.  Whether her service-connected foot 
disabilities cause the alteration in her gait is not clear 
either, however.  During a 1998 VA examination, prior to the 
development of the L4-L5 herniated disc, she did not manifest 
either a limp or an altered gait.  A 2006 chiropractic report 
reflects that she had had an altered gait for seven years, 
but does not specify whether the altered gait was caused by 
her back pain and related muscle spasms or her foot 
disabilities.  At the time of the April 2009 VA examination, 
the Veteran was observed to walk with a slight limp favoring 
the left foot, but had a smooth heel-to-toe gait bilaterally.  
The examiner rendered the opinion that the Veteran's back 
disorder was not caused or aggravated by her feet, but did 
not discuss the more specific questions of whether her foot 
disability causes alteration in her gait, and if so, whether 
such alteration could have caused or contributed to the 
development of the herniated disc.  

Therefore, additional medical evidence on these matters is 
needed.  As the Veteran continues to receive VA medical care, 
recent VA medical records should be obtained so that the 
medical opinion obtained may be fully informed and for review 
by adjudicators.  If the Veteran has received additional 
private medical care related to her feet or her back, she is 
hereby notified that she should inform the VA so that the VA 
can assist her in obtaining copies of these records as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran by VA facilities in St. Louis 
subsequent to April 2009 for inclusion in 
the file.

2.  The Veteran's claims file should be 
forwarded to the examiner who performed 
the April 2009 VA examination so that he 
may clarify and expand upon his April 
2009 report.  In particular, he should 
address 1) whether her service-connected 
foot disabilities cause alteration in her 
gait, and if so, 2) whether such 
alteration caused or contributed to the 
development of the L4-L5 herniated disc.  
The examiner is requested to review 
pertinent medical history and provide a 
complete explanation as to his 
conclusions.  IF the previous examiner is 
no longer available, then the file should 
be forwarded to another physician with 
similar qualifications.  

If the examiner deems that a clinical 
examination of the Veteran would be of 
assistance in resolving these questions, 
such an examination should be scheduled.  
In that event, all tests and studies 
deemed helpful by the examiner should be 
conducted on conjunction with the 
examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


